14-2572
     He v. Lynch
                                                                                       BIA
                                                                                  Wright, IJ
                                                                               A200 818 381
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   21st day of, two thousand fifteen.
 5
 6   PRESENT:
 7            JOSÉ A.CABRANES,
 8            DENNY CHIN,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   YUN HE,
14                 Petitioner,
15
16                 v.                                          14-2572
17                                                             NAC
18
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                 Thomas V. Massucci, New York, NY.
25
26   FOR RESPONDENT:                 Benjamin C. Mizer, Principal Deputy
27                                   Assistant Attorney General; Cindy S.
28                                   Ferrier, Assistant Director; Kimberly
29                                   A. Burdge, Trial Attorney, Office of
1                             Immigration Litigation, United States
2                             Department of Justice, Washington D.C.
3
4        UPON DUE CONSIDERATION of this petition for review of a

5    Board of Immigration Appeals (“BIA”) decision, it is hereby

6    ORDERED, ADJUDGED, AND DECREED that the petition for review is

7    DENIED.

8        Yun He, a native and citizen of the People’s Republic of

9    China, seeks review of a June 24, 2014 decision of the BIA

10   affirming the November 20, 2012 decision of an Immigration Judge

11   (“IJ”), denying her application for asylum, withholding of

12   removal, and relief pursuant to the Convention Against Torture

13   (“CAT”).   In re Yun He, No. A200 818 381 (B.I.A. June 24, 2014),

14   aff’g No. A200 818 381 (Immig. Ct. N.Y. City Nov. 20, 2012).

15   We assume the parties’ familiarity with the underlying facts

16   and procedural history in this case.

17       Under the circumstances of this case, we have reviewed the

18   IJ’s decision as modified by the BIA.   See Xue Hong Yang v. U.S.

19   Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).      The

20   applicable standards of review are well established.      See 8

21   U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510,

22   513 (2d Cir. 2009).

                                     2
1        For asylum applications like He’s, governed by the REAL ID

2    Act of 2005, the agency may, “[c]onsidering the totality of the

3    circumstances,” base a credibility determination on

4    inconsistencies in an asylum applicant’s statements and other

5    record evidence “without regard to whether” the inconsistencies

6    go “to the heart of the applicant’s claim.”      8 U.S.C.

7    § 1158(b)(1)(B)(iii).    “We defer . . . to an IJ’s credibility

8    determination unless, from the totality of the circumstances,

9    it is plain that no reasonable fact-finder could make such” a

10   ruling.   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008)

11   (per curiam).   Substantial evidence supports the agency’s

12   adverse credibility determination.

13       He sought asylum and related relief based on an alleged

14   forced abortion and an altercation resulting from the Chinese

15   government’s confiscation of her parents’ home.      The agency

16   relied on multiple inconsistencies in finding He not credible.

17   For example, He described in her personal statement and

18   testimony her forced abortion in China for having a child out

19   of wedlock.   However, she made no mention of this incident

20   during her credible fear interview, instead stating at the

21   interview that she left China after her parents’ home was
                                     3
1    confiscated.   See Ming Zhang v. Holder, 585 F.3d 715, 725-26

2    (2d Cir. 2009); see also Xiu Xia Lin, 534 F.3d at 166 n.3.   The

3    agency was not required to credit her explanations for this

4    discrepancy, which were themselves inconsistent.       See Majidi

5    v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).

6        Moreover, contrary to He’s argument, her credible fear

7    interview contained the required indicia of reliability

8    because: (1) the interview record was typewritten in a question

9    and answer format; (2) the interview was conducted through an

10   interpreter; (3) the interviewer explained to He the purpose

11   of the interview and the importance of providing full and

12   accurate testimony; and (4) the interviewer asked questions

13   that were designed to elicit a potential basis for asylum.   See

14   Ming Zhang, 585 F.3d at 725.

15       The agency also reasonably relied on inconsistencies

16   between He’s testimony and her documentary evidence.    He stated

17   that she was beaten with a stick by cadres when they confronted

18   her parents about their failure to relinquish their property,

19   but her father’s letter did not mention that she was beaten.

20   Moreover, He’s testimony that her family’s home was demolished

21   in May or June 2010 conflicted with a letter from He’s friend,
                                    4
1    who suggested that it had been demolished months earlier, and

2    a letter from her father, who listed the allegedly demolished

3    home as the return address.   The agency was not required to

4    credit her explanations for these inconsistencies.       See

5    Majidi, 430 F.3d at 80-81.

6        Having questioned He’s credibility, the agency did not err

7    in finding that her corroborating evidence did not rehabilitate

8    her incredible testimony.    An applicant’s failure to

9    corroborate testimony may bear on credibility, either because

10   the absence of particular corroborating evidence is viewed as

11   suspicious, or because the absence of corroboration in general

12   makes an applicant unable to rehabilitate testimony that has

13   already been called into question.   See Biao Yang v. Gonzales,

14   496 F.3d 268, 273 (2d Cir. 2007).    The agency reasonably gave

15   diminished weight to letters from He’s father and friend

16   because, as discussed above, the letters were inconsistent in

17   part with He’s testimony, and, moreover, they were from

18   interested witnesses not subject to cross-examination.         See

19   Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d

20   Cir. 2006).   Moreover, the agency reasonably gave limited

21   weight to a certificate from He’s village committee stating that
                                    5
1    He had an abortion because it was not prepared contemporaneously

2    and was obtained by her father, an interested party, for

3    purposes of her asylum claim.        See id.

4        Given the inconsistency and lack of corroboration

5    findings, substantial evidence supports the agency’s adverse

6    credibility determination.    See Xiu Xia Lin, 534 F.3d at 167.

7    The adverse credibility determination is dispositive of asylum,

8    withholding of removal, and CAT relief, as the claims were based

9    on the same factual predicate.       Paul v. Gonzales, 444 F.3d 148,

10   156-57 (2d Cir. 2006).

11       For the foregoing reasons, the petition for review is

12   DENIED.    As we have completed our review, any stay of removal

13   that the Court previously granted in this petition is VACATED,

14   and any pending motion for a stay of removal in this petition

15   is DENIED as moot.    Any pending request for oral argument in

16   this petition is DENIED in accordance with Federal Rule of

17   Appellate Procedure 34(a)(2) and Second Circuit Local Rule

18   34.1(b).

19

20                                 FOR THE COURT:
21                                 Catherine O’Hagan Wolfe, Clerk

                                      6